Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 1 of 30 PageID: 200




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 EMERSON REDEVELOPERS URBAN                   Civil Action No. 20-cv-4728-MCA-MAH
 RENEWAL, LLC,

               Plaintiff,

        v.

 THE BOROUGH OF EMERSON, NEW
 JERSEY, AND DANIELLE DIPAOLA,

               Defendants.




        PLAINTIFF EMERSON REDEVELOPERS URBAN RENEWAL, LLC’S
       MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT DANIELLE
                     DIPAOLA’S MOTION TO DISMISS




                                             SILLS CUMMIS & GROSS P.C.
                                             One Riverfront Plaza
                                             Newark, New Jersey 07102
                                             Tel. (973) 643-7000
                                             Attorneys for Plaintiff Emerson
                                             Redevelopers Urban Renewal, LLC




 Of Counsel and On the Brief:
 Joseph B. Fiorenzo, Esq.
 David W. Phillips, Esq.
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 2 of 30 PageID: 201



                                                   TABLE OF CONTENTS


 TABLE OF CONTENTS ................................................................................................................ I
 PRELIMINARY STATEMENT ................................................................................................... 1
 STATEMENT OF FACTS ............................................................................................................ 2
           a.         The Nature Of The Project ..................................................................................... 2
           b.         The Low-to-Moderate Income Component Of The Project Constituted A
                      Court-Ordered Obligation Of Emerson, Which Resolved Litigation
                      Against Emerson For Denying Residents Affordable Housing ............................. 3
           c.         Emerson, And Its Newly Elected Mayor DiPaola, Schemed To Defy The
                      Fair-Housing Mandate, And Evade Compliance With The Fair-Share
                      Judgment Against Emerson ................................................................................... 7
 LEGAL ARGUMENT ................................................................................................................. 11
           a.         STANDARDS FOR A MOTION TO DISMISS UNDER R. 12(b)(6) ............... 11
           b.         THE COMPLAINT PROPERLY PLEADS A CLAIM FOR VIOLATION
                      OF THE SUBSTANTIVE DUE PROCESS CLAUSE BASED UPON
                      THE DEFENDANTS’ CONSCIENCE-SHOCKING VIOLATION OF
                      THE COURT-ORERED PROJECT, IN AN ILLEGAL EFFORT TO
                      DEPRIVE LOW-INCOME AND MINORITY CITIZENS OF
                      AFFORDABLE HOUSING ................................................................................ 13
                      1.         Plaintiffs Have a Fundamental Property Interest in the Project and
                                 its Rights Under the Redevelopment Agreement..................................... 14
                      2.         Plaintiff Has Been Arbitrarily Deprived of Its Property Interest
                                 Through Acts That “Shock The Conscience” .......................................... 16
           c.         PLAINTIFF HAS ADEQUATELY PLEAD AN EQUAL PROTECTION
                      CAUSE OF ACTION FOR HAVING BEEN TREATED DIFFERENTLY
                      FROM THOSE SIMILARLY SITUATED AS A “CLASS OF ONE” ............... 25
           d.         MAYOR DIPAOLA IS LIABLE FOR CAUSING THE BOROUGH TO
                      BREACH ITS CONTRACTS WITH PLAINTIFF ............................................. 28
 CONCLUSION ............................................................................................................................ 28




                                                                   -i-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 3 of 30 PageID: 202



                                    PRELIMINARY STATEMENT

         Forty-five years after the New Jersey Supreme Court’s historical desegregation decision

 in Southern Burlington County N.A.A.C.P. v. Mount Laurel Township, 67 N.J. 151 (1975), the

 Borough of Emerson still has not complied with the Supreme Court’s directive. From 2016

 through 2018, the administration of the Borough set out a course to reverse and remedy the

 Borough’s discriminatory history. As part of that effort, the Borough designated plaintiff as the

 redeveloper of a dilapidated section of downtown, which is to include significant low income

 housing. The Borough entered a settlement with the Fair Share Housing Council, and then

 obtained Conditional Final Judgement of Compliance and Repose on the strength of the

 redeveloper’s agreement and the settlement, thereby granting immunity from developer’s remedy

 lawsuit that would impose a remedy.

         Defendant/movant Danielle DiPaola, a long-time councilwoman and steadfast opponent

 of the progress being made by the Borough,1 did not like what she saw. She ran for Mayor on an

 explicitly anti-development platform, promising to curtail the project, and its fair share housing.

 There can be no disguising her intent – she wants to prevent low income and racially diverse

 citizens from living in the Borough.

         There is also no denying that she has been able to substantially harm the Project. Before

 she was sworn in, project was proceeding apace. After she was sworn in, following repeated

 statements that she would terminate the Project, nothing has moved forward – permits are

 delayed, frivolous conditions are imposed, requests are ignored – the Borough even refused to

 defend a prerogative writ lawsuit that sought to invalidate the project in toto.

         Now, she comes before this court, blithely ignoring the illegality of what she has done,

 1
  According to news reports she voted “no” to every resolution or ordinance necessary to advance the fair share
 housing compliance.
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 4 of 30 PageID: 203



 denying that she should have any liability for the clear and unequivocal civil rights violations she

 has caused. As set forth below, the Complaint states a cause of action for substantive due

 process violations, for Equal Protection violations, and for her inducement of the Borough to

 breach its agreements with Plaintiff.

        Plaintiff states a claim for violation of the substantive due process clause. The Complaint

 pleads a fundamental and protected property interest in a plan for development of property it

 owns, an interest repeatedly recognized by the Third Circuit. So, too, it pleads conscience-

 shocking conduct: Mayor DiPaola’s campaign to use the land-use administrative process as a

 pretext to stop low-income and minority citizens from moving to Plaintiff’s Project and

 obtaining the constitutional-right to fair housing—in violation of the New Jersey Supreme

 Court’s Mount Laurel jurisprudence and a Court-Order directed to Emerson—is just the type of

 abuse of power remedied by a substantive due process claim.

        Plaintiff further states a claim for violation of the equal protection clause.        Unlike

 similarly situated developers who did not propose affordable housing, the Complaint pleads that

 Plaintiff has suffered obstacles and delays concocted by Defendants that served no legitimate

 government interest and are, instead, wholly arbitrary. Defendants’ differential treatment of

 Plaintiff without any valid basis is sufficient to plead a violation.

        Defendant DiPaola’s Motion should be rejected.

                                     STATEMENT OF FACTS

 a. The Nature Of The Project
        Emerson Redevelopers Urban Renewal, LLC (“ERUR” or “Plaintiff”) is the designated

 redeveloper and the owner of certain property, and certain development rights, located at Block

 419 on Kinderkamack Road in Emerson, New Jersey, upon which Plaintiff has received approval

 to construct a 147 Unit, four-story mixed use inclusionary development. The planned

                                                  -2-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 5 of 30 PageID: 204



 development would add 29 Units of low and moderate-income housing, a critical component in

 satisfying Emerson’s Fair Share Housing obligations (the “Project”).         The Project has an

 estimated cost of approximately $48 million. Pursuant to the Redevelopment Agreement between

 Emerson and Plaintiff, Plaintiff has proceeded forward with the Project by expending substantial

 sums of money in professional, application, and development costs. Compl. ¶ 1.

        Plaintiff’s years of effort at the Project was imperiled when, in January 2019, a new

 administration took control of Emerson’s municipal government led by Defendant/Movant,

 Mayor Danielle DiPaola (“DiPaola”). Following her election, DiPaola embarked upon a course

 of action designed to interfere, impede and ultimately destroy Plaintiff’s ability to complete the

 Project, and in particular the low-income component of the Project. Compl. ¶ 2.

 b. The Low-to-Moderate Income Component Of The Project Constituted A Court-
    Ordered Obligation Of Emerson, Which Resolved Litigation Against Emerson For
    Denying Residents Affordable Housing
        Every municipality in New Jersey has an obligation to provide its fair share of lower

 income housing, as first enunciated in Southern Burlington County N.A.A.C.P. v. Mount Laurel

 Township, 67 N.J. 151 (1975). In Mount Laurel I, the New Jersey Supreme Court recognized

 that local municipalities’ land-use policies, which led to the exclusion of low-income residents,

 was inherently driven by racial discrimination. Compl. ¶ 18.        The Court observed that the

 historical “exclusionary zoning practices [were] also often motivated by fear of and prejudices

 against other social, economic, and racial groups.” Mount Laurel I, at 736. Thus, following in

 the footsteps of desegregation cases such as Brown v. Board of Education, the Mount Laurel

 Doctrine aimed to correct endemic segregation and discrimination in New Jersey housing.

 Compl. ¶ 21.

        Resistance was immediate and organized, and recalcitrant municipalities devised many

 methods for avoiding the decision and opening their communities. In Mount Laurel II, the New

                                               -3-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 6 of 30 PageID: 205



 Jersey Supreme Court reiterated its holding and found that there was “widespread non-

 compliance with the constitutional mandate of our original opinion in this case.” The Court

 specifically sought legislative action to implement the constitutional imperative expressed in the

 Mount Laurel Doctrine. Thus, in 1985, New Jersey passed the Fair Housing Act, N.J.S.A. §

 52:27D-301, et seq. Compl. ¶ 23. In 2015, in an effort to address continuing recalcitrance, in In

 re N.J.A.C. 5:96 & 5:97, 221 N.J. 1 (2015), the Court reinstated the ability of developers to sue

 recalcitrant municipalities in Superior Court—but gave the recalcitrant municipalities one last

 chance—a 30 day window to file a declaratory judgment action seeking a judicial determination

 of their fair share. Compl. ¶ 3.

        Emerson is one of those recalcitrant municipalities. For years, it made no efforts to fulfill

 its constitutional duty of providing its fair share of affordable housing in its community. Compl.

 ¶ 25. It filed just such a declaratory judgment action in Superior Court in an action entitled In the

 Matter Of Application of the Borough of Emerson, Bergen County, New Jersey, for a

 Declaratory Judgment, Superior Court of New Jersey, Bergen County, Docket No. BER-L-6300-

 15 (the “Mt. Laurel Litigation”). Compl. ¶ 4.

        To avoid builder’s remedy lawsuits, Emerson convinced the Court that it had accepted in

 good faith a plan realistically calculated to meet its fair share of affordable housing, based

 largely on the planned development by Plaintiff.         It issued a Request for Proposals from

 developers for redevelopment of Block 419, to which Plaintiff responded, and ultimately was

 selected as the Designated Redeveloper. Comp. ¶ 29. On June 27, 2016, Plaintiff entered into a

 Redevelopment Agreement with Defendant Emerson, setting forth the terms and conditions

 pursuant to which the Project would be developed on Block 419 by Plaintiff (the

 “Redevelopment Agreement”). Consistent with the Redevelopment Agreement, on December



                                                 -4-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 7 of 30 PageID: 206



 20, 2016, Emerson amended its Redevelopment Plan by Ordinance No. 1535-16 (the

 “Redevelopment Plan Ordinance”) to authorize the Project. Compl. ¶¶ 28-31. Among other

 things, the Redevelopment Agreement was intended to articulate Emerson’s obligation of

 “cooperat[ion]” to assist Plaintiff in building the Project, including its fair-housing component,

 thus demonstrating to the Court Emerson’s purported seriousness and good faith in promptly

 satisfying its constitutional obligation. Compl. ¶ 33. To induce the Court to accept its proposal,

 Emerson promulgated its “Third Round Plan,” which expressly admitted the central role the

 Project played in causing Emerson to meet its obligations: “The Block 419 Project is an integral

 component of the Borough’s Fair Share Plan. This project is necessary and useful for the

 construction of 29 low and moderate income family rental housing units in a centrally located

 portion of town, with easy access to both bus and train lines for commuters.” Compl. ¶ 36.

 Plaintiff was granted Site Plan Approval by Emerson’s Land Use Board on December 10, 2018.

 Compl. ¶ 37.

        The Redevelopment Agreement with Plaintiff, which required affordable units at the

 Project, gave Emerson the evidence of an intent to pursue a concrete plan for fair housing

 required to obtain a declaratory judgment, which was entered on January 25, 2019, entitled

 Conditional Final Judgment of Compliance and Repose (the “Fair Share Judgment”). The

 affordable-housing units Plaintiff proposed to build was a critical component to satisfying

 Emerson’s constitutionally-mandated fair share of low and moderate-income housing and

 avoiding builders’ remedy lawsuits. Compl. ¶ 5. Particularly, pursuant to the Fair Share

 Judgment, rigorously reviewed and approved by a Special Master, Emerson was required to have

 an additional 53 low to moderate income units.          Of these, 22 units are to be the low

 income/moderate income units built by Plaintiff in the Project, and another 7 units are to be built



                                                -5-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 8 of 30 PageID: 207



 by Plaintiff at another site to be determined. Compl. ¶ 7. This provided the basis for the Court-

 appointed Special Master, Mary Beth Lonergan, to approve Emerson’s plan based on Plaintiff’s

 Project. On December 14, 2018, the Special Master filed a “Master’s Report For A Mount

 Laurel Compliance Hearing Borough of Emerson, Bergen County, IMO Application of the

 Borough of Emerson, Docket No. BER-L-6300-15,” (the “Special Master’s Report”). Compl. ¶

 34-39. The Special Master’s Report observed that the Project included “an affordable set-aside

 requirement of 20%, and a requirement that at least 15% of all units be affordable and provided

 on-site . . . Plaintiff will provide 29 affordable units, including 22 on-site affordable units and

 seven (7) affordable units through an off-site mechanism and/or a PIL as established in Plaintiff’s

 agreement.” It concluded with the recommendation that the Court enter a Conditional Final

 Judgment of Compliance and Repose. Compl. ¶ 39. The Court accepted Emerson’s fair-housing

 plan, based on the report of the Special Master, and on January 25, 2019, a “Conditional Final

 Judgement of Compliance and Repose” was entered. The Fair Share Judgment the incorporated

 recommendations of the Special Master, and ordered Emerson to proceed forward with

 Plaintiff’s Project which would result in the construction of 29 units of affordable housing,

 comprising 55% of the total affordable housing obligation of Defendant Emerson. Compl. ¶ 41.

        In other words, Emerson represented to the Court it would achieve compliance with its

 constitutional fair-housing obligations through Plaintiff’s project, which was accepted by the

 Court and embodied in an Order. Without Plaintiff’s affordable-housing units, Emerson is in

 violation of both the Fair-Share Judgment and the New Jersey Supreme Court’s fair-housing

 mandate. Emerson did not accede to the construction of affordable housing willingly: it was

 driven to adopt the Redevelopment Agreement with Plaintiff to demonstrate it had a realistic

 plan, without any impediments, to satisfy the Court and Special Master, and avoid a glut of



                                                -6-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 9 of 30 PageID: 208



 lawsuits by developers. Compl. ¶ 35. It is without discretion to modify, restrict, or abandon

 Plaintiff’s Project.

 c. Emerson, And Its Newly Elected Mayor DiPaola, Schemed To Defy The Fair-Housing
    Mandate, And Evade Compliance With The Fair-Share Judgment Against Emerson
         These carefully orchestrated agreements to comply with Emerson’s constitutional

 obligations, approved by the Court and Special Master, were swept away with the November

 2018 elections. Defendant DiPaola and her slate of candidates ran on a platform of stopping the

 Project, as approved by the Court, Special Master, Plaintiff and Emerson through its previous

 administration. Compl. ¶ 8. Since January, 2019, when Defendant DiPaola and her affiliates

 took control of the levers of power in Emerson, at the direction of Defendant DiPaola, Defendant

 Emerson intentionally obstructed the construction of Plaintiff’s affordable-housing Project,

 through a continuing stream of frivolous roadblocks and impediments to development, and with

 the goal of so delaying and harming the Project so as to make it not economically viable. Compl.

 ¶ 9.

         Defendant DiPaola expressly campaigned for Mayor on a stated platform of obstruction

 and interference with Plaintiff’s Project particularly, and, more generally, with affordable

 housing intended to benefit the poor and minorities. Compl. ¶ 44. She called her election “a

 referendum on overdevelopment” in Emerson, with the Project at Block 419 as its centerpiece,

 proclaiming that the “people of Emerson have spoken” on the issue. Compl. ¶¶ 46, 48. After the

 election Defendant DiPaola called upon town officials to take no further action to fulfill

 Emerson’s obligation under the Fair Share Judgment until January when she would be sworn in

 as Mayor. Id. When she assumed office, she derided Plaintiff’s Project, asking whether it was

 “really what you want to see in the downtown for the next 100 years.” Compl. ¶ 47. She vowed

 to “scale back,” and later, terminate, the Project. Compl. ¶¶ 47, 49. Defendant DiPaola was well


                                              -7-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 10 of 30 PageID: 209



 aware that since the Project required below-market affordable housing, it could only be

 economically viable at the size and scope contained in the Fair Share Judgment and understood

 that to “scale back” the Project would render it not economically viable and, thus, kill the

 Project: her stated intention. Compl. ¶ 50. She complained that the Borough had purportedly lost

 “seven of its thriving businesses due to redevelopment in the name of affordable housing,” and

 vowed to stop what she claimed were policies unfriendly to businesses. Compl. ¶ 55.

        True to her word, Defendant DiPaola, under color of law using the instruments of the

 government in Emerson, engaged in a series of actions designed to accomplish her goal of

 terminating the Project. Compl. ¶ 51. DiPaola orchestrated a scheme to obstruct construction

 that included the following:

            a. Refusal to issue demolition permit. The Defendants arbitrarily refused
               to issue demolition permits by frivolously taking the position that Plaintiff
               had to first show full resolution compliance and obtain all outside agency
               approvals. There existed no legal basis whatsoever for these frivolous
               demands and they were made solely to interfere with the ability to move
               forward with construction. Eventually, after considerable delay, and
               knowing that their position was defenseless, they were forced to relent and
               issue the demolition permit.

            b. Refusal to issue fence permit. After applications for fence permits were
               submitted in the form and manner sought by Emerson, and in compliance
               with the site plan application, at last minute, Emerson demanded to
               conduct a new review of the area to be fenced, and withheld approval of
               the permit. Incredibly, at the same time, Emerson asserted that Plaintiff
               was not securing the Project sufficiently and that there were squatters in
               the vacant buildings. These arbitrary actions were a transparent attempt to
               delay construction, cause economic harm to the Project, which Defendants
               hoped would make the Project not economically viable.

            c. Demand for inappropriate information from asbestos contractor.
               When asbestos removal began, the Borough demanded that the asbestos
               removal contractor file for a Borough permit, as well as provide the names
               of all their workers and insurance information. These demands were
               arbitrary, capricious and without any legal basis, and were designed to
               delay and impede Plaintiff’s ability to move forward with construction.
               Ultimately, because its demands were frivolous, the improper request was
               withdrawn, but only after significant harm and damage to the Project.

                                               -8-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 11 of 30 PageID: 210



          d. Denial of permits for utility disconnections. Defendants arbitrarily and
             capriciously denied Plaintiff’s application for permits by frivolously
             demanding that Plaintiff obtain documentation from the NJDEP
             concerning the alleged monitoring wells. Defendants had no right to
             attempt to impose such precondition and they knew that the monitoring
             wells had been decommissioned years ago and were no longer in use,
             despite these demands which caused further delay.

          e. More delay of demolition permits. The Borough still further delayed the
             demolition permits by insisting that all the demolition permits, for every
             lot in the Project, had to be completed and submitted at once. This also
             had no basis in law, or good construction (or demolition) practices, and
             caused further delay and effort.

          f. Refuse to issue sewer and water cutting and capping permits. The
             Borough unnecessarily refused to process and issue permits for the cutting
             and capping of the sewer and water lines until all the demolition was
             complete for all of the lots. This again caused delay and expense.

          g. Signoff by fire and police.          Defendants imposed the frivolous
             requirement that the Fire and Police officials physically sign an
             acknowledgement that any concerns of theirs are being addressed despite
             the fact that there was an approved Site Plan.

          h. Delay in issuance of resolution compliance.             Defendants have
             frivolously imposed conditions through a “Resolution of Compliance”
             which have no basis in law, or fact, and which have had the effect of
             unduly delaying the Project’s construction. After substantial delay, when
             the Borough Engineer issued a Resolution Compliance letter, it contained
             myriad demands, contrary to the law and contrary to the approved Site
             Plan. All of this had the intended effect of causing substantial delay and
             damage to Plaintiff.

          i. Refusal to execute municipal consent for TWA. Currently, the Borough
             has refused to issue its consent for the Treatment Works Approval
             (“TWA”). In fact, the Borough has missed its deadline under law to
             consent or object to the issuance of the TWA to Redeveloper, so Plaintiff
             can proceed without the Borough’s consent. However, the Borough’s
             refusal to act on the request caused additional substantial delay in the
             Project.

          j. Failure to contest prerogative writ lawsuit. A prerogative writ action
             was filed challenging the Borough’s December 28, 2018, Resolution
             memorializing site plan approvals for the Project, as well as the entire
             Redevelopment Plan put in place in 2006, Hassan v. Borough of Emerson,
             Superior Court of New Jersey, Bergen County, Docket No. BER-L-
             002577-19. Although the Complaint was filed well after the 45 day


                                            -9-
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 12 of 30 PageID: 211



                deadline of R. 4:69 to challenge the Resolution, and despite several
                communications from Redeveloper and its counsel, the Borough failed to
                answer or otherwise respond to the lawsuit, in an obvious attempt to have
                a default judgment entered invalidating the Site Plan approval. Defendant
                Emerson, at the direction of Defendant DiPaola, failed to answer or
                otherwise respond to the lawsuit, in violation of its duty to cooperate and
                the covenant of good faith. This jeopardized not just the Project, but
                Emerson’s fair share housing settlement and the Court’s Judgment of
                repose and compliance in this action. Redeveloper was forced to intervene
                in the lawsuit and move for dismissal, which was granted with prejudice.
                The Defendants never filed an answer to the lawsuit in the hope that it
                would terminate the Project.

            k. Failure to respond to cease & desist letter. After the Settlement
               Agreement, the Conditional Final Judgment, and the dismissal of the
               Hassan prerogative writ suit, counsel for Cork & Keg purported to
               demand that the Borough “cease and desist” from redeveloping Block 419
               with the Project, and demanded that the Borough refuse to issue
               demolition permits. Incredibly, the Borough again made no response to
               this demand, and left it to Plaintiff to respond to counsel.

            l. Failure to proceed with condemnation of Caiqui Zheng. Defendants
               were informed that Plaintiff was unable to purchase the leasehold interest
               on the property of Caiqui Zheng and, as a result, condemnation
               proceedings must be initiated as required by the Settlement Agreement. In
               an effort to further delay the Project and drive up its costs, Defendants
               unjustifiably delayed in initiating the condemnation which was necessary
               for development of the Project.

 Compl. ¶ 52.

 Consistent with the promises made by Defendant DiPaola, when she ran for Mayor, the

 Defendants have engaged in every technique they could muster to interfere with and delay the

 Project in order to stop the construction of affordable housing by driving up the cost of the

 Project to such an extent that the Project is no longer economically viable, thus, effectively

 terminating the Project. Compl. ¶ 53.

        In a demonstration of the willful and intentional obstruction of Plaintiff’s project,

 knowingly in violation of the Court’s Order, Defendant DiPaola, on March 3, 2020, caused a

 Resolution to be adopted authorizing Emerson’s counsel to file a lawsuit against the Plaintiff


                                               - 10 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 13 of 30 PageID: 212



 relating to the Project, understanding that this further interfered with Plaintiff’s rights under the

 Redevelopment Agreement to construct affordable housing. In the video of that meeting, it

 shows the Board taking a break to go into closed session to discuss the filing of a lawsuit against

 Plaintiff, and when they returned, the Mayor asked for a motion to authorize the filing of the suit.

 The governing body members, including Defendant DiPaola, are laughing, chortling and tripping

 over each other to be the first to “so move” and “second” before enthusiastically adopting the

 motion. Compl. ¶ 56.

         Mayor DiPaola has made every effort to obstruct Plaintiff’s Project so that affordable

 housing will not be built.

                                           LEGAL ARGUMENT
 a.      STANDARDS FOR A MOTION TO DISMISS UNDER R. 12(b)(6)
         The Supreme Court has held that “Federal Rule of Civil Procedure 8(a)(2) requires only

 ‘a short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

 ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”2

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). The complaint need not include “detailed factual allegations,” and all well-pleaded

 allegations are accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Twombly,

 550 U.S. at 555)). A complaint containing well-pleaded facts from which a plausible claim for

 relief can be inferred is not subject to dismissal on a motion under Federal Rule of Civil

 Procedure 12(b)(6). Id. at 678 (“A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” (citing Twombly, 550 U.S. at 570)).                    Rule 8(a) does not impose a


 2
   “[T]he Supreme Court’s emphasis on Rule 8’s requirement of a ‘showing’ is new,” but does not impose any
 additional requirements beyond that the pleading contain a “a short and plain statement of the claim and its
 grounds.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citing Twombly, 550 U.S. at 555 n.3).

                                                      - 11 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 14 of 30 PageID: 213



 “probability requirement” on the plaintiff, but merely requires that the complaint plead more than

 “a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at

 556).

         The Third Circuit has cautioned that the plausibility standard set forth in Twombly and

 Iqbal “does not impose a heightened pleading requirement, and that Federal Rule of Civil

 Procedure 8(a) continues to require only a ‘showing’ that the pleader is entitled to relief.”

 Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (citing Phillips,

 515 F.3d at 233-34). Indeed, the Twombly Court expressly disavowed a heightened standard that

 would require the pleading of specific facts showing an entitlement to relief. Twombly, 550 U.S.

 at 569-70. “Implicit in the notion that a plaintiff need not plead ‘specific facts’ to survive a

 motion to dismiss is that courts cannot inject evidentiary issues into the plausibility

 determination.” Schuchardt, 839 F.3d at 347 (citing Twombly, 550 U.S. at 556). Permitting a

 court to do so “would confuse the principles applicable to a motion to dismiss with those

 governing a motion for summary judgment.” Id. at 348 (citations omitted).

         The trial court’s analysis of whether a complaint states a plausible claim for relief is “a

 context-specific task” that requires the “court to draw on its judicial experience and common

 sense.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016) (quoting Iqbal,

 556 U.S. at 679). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that

 actual proof of [the facts alleged] is improbable, and ‘that a recovery is very remote and

 unlikely.’” Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

         The Third Circuit has observed that the pleading standards set forth in Twombly and Iqbal

 require a three-step analysis. Connelly, 809 F.3d at 787. First, the court “must ‘tak[e] note of

 the elements [the] plaintiff must plead to state a claim.’” Connelly, 809 F.3d at 787 (quoting



                                                - 12 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 15 of 30 PageID: 214



 Iqbal, 556 U.S. at 675). Next, the court “should identify allegations that, ‘because they are no

 more than conclusions, are not entitled to the assumption of truth.” Id. (quoting Iqbal, 556 U.S.

 at 679). Third, the court must assume the truth of the remaining well-pleaded factual allegations

 and “then determine whether they plausibly give rise to an entitlement to relief.” Id. (quoting

 Iqbal, 556 U.S. at 679).

        Plaintiff’s detailed Complaint more than satisfies these standards for well-pleaded, non-

 conclusory allegations of plausible claims for the relief asserted, and therefore satisfies the

 pleading standards established in Twombly and Iqbal.

 b. THE COMPLAINT PROPERLY PLEADS A CLAIM FOR VIOLATION OF THE
    SUBSTANTIVE DUE PROCESS CLAUSE BASED UPON THE DEFENDANTS’
    CONSCIENCE-SHOCKING VIOLATION OF THE COURT-ORERED PROJECT,
    IN AN ILLEGAL EFFORT TO DEPRIVE LOW-INCOME AND MINORITY
    CITIZENS OF AFFORDABLE HOUSING
        Ignoring any of the substance of the actual allegations of the Complaint, Defendant

 DiPaola wrongly argues this is just a “garden variety contract dispute” over permits, DiPaola Br.

 1, and that Plaintiff purportedly has no constitutional “right, contractual or otherwise, to

 construction permits, approvals of the Project.” DiPaola Br. 8. By any reasonable reading of the

 Complaint—much less taking the allegations as true and giving Plaintiff the benefit of all

 favorable inferences, as required—Plaintiff does not merely contest its entitlement to permits.

 Rather, Plaintiff pleads that Defendant DiPaola, seeking to avoid low-income and minority

 residents that she baselessly feared would harm Emerson’s businesses, used her position as

 Mayor to erect procedural obstacles to Plaintiff’s Court-ordered redevelopment project to

 frustrate those protected classes from moving to Plaintiff’s property. Far from alleging, as

 Defendant contends, “non-existent constitutional rights,” DiPaola Br. 1, Plaintiff asserts the well-

 established “[property developer’s] right to be free of arbitrary or irrational zoning actions.” Vill.

 of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 263 (1977).

                                                 - 13 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 16 of 30 PageID: 215



          The “substantive component of the Due Process Clause limits what governments may do

 regardless of the fairness of the procedures that it employs.” Boyanowski v. Capital Area

 Intermediate Unit, 215 F.3d 396, 399 (3d Cir. 2000). To state a substantive due process claim, a

 plaintiff must plead: (1) “the property interest being deprived is fundamental under the

 Constitution”; and (2) that there was an “arbitrary or irrational deprivation, regardless of the

 adequacy of procedures used.” Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d Cir. 2000).

          1. Plaintiffs Have a Fundamental Property Interest in the Project and its Rights Under
             the Redevelopment Agreement
          Defendant DiPaola first baselessly claims that the Plaintiff property owner somehow

 failed to allege that it has been deprived of a property interest protected by the Fourteenth

 Amendment.3 The Third Circuit has found as a matter of law that a planned development by a

 landowner, such as Plaintiff, in connection with “real property ownership” is a fundamental

 interest protected by substantive due process. Nicholas, 227 F.3d at 141 (“[L]and ownership is a

 property interest worthy of substantive due process protection”) (internal alterations omitted).

 Similarly, decisions which “impinge[] upon a landowner’s use and enjoyment of property”

 constitute protected fundamental interests. DeBlasio v. Zoning Bd. of Adjustment, 53 F.3d 592,

 600 (3d Cir. 1995) abrogated on other grounds by United Artists Theatre Circuit, Inc. v. Twp. of

 Warrington, Pa., 316 F.3d 392 (3d Cir. 2003)). Moreover, “governmental permission required

 for some intended use of land owned by the plaintiffs implicate[s] the kind of property interest

 protected by substantive due process.” Woodwind Estates Ltd. v. Gretkowski, 205 F.3d 118, 123

 (3d Cir. 2000); Indep. Enters. v. Pittsburgh Water & Sewer Auth., 103 F.3d 1165, 1179 n.12 (3d

 Cir. 1997) (“[Z]oning decisions, building permits, or other governmental permission required for

 some intended use of land owned by the plaintiffs, [are] matters which were recognized in
 3
  See DiPaola Br. 8 (“It has no right contractual or otherwise, to construction permits, approvals of the Project . . . ,
 or the Borough’s defense to legal claims brought by others. . . . In the absence of any such property rights, the due
 process claim must be dismissed.”).

                                                         - 14 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 17 of 30 PageID: 216



 DeBlasio as implicating the ‘fundamental’ property interest in the ownership of land.”).

 Defendants’ impairment, obstruction, and delay of Plaintiff’s property interest in constructing the

 inclusive development is plainly set forth in the Complaint and includes deprivation of its rights

 in the real property it owns on which the Project is to be built, deprivation of its development

 rights under the Redevelopment Agreement and the potential loss of its investment in the Project.

        Next, Mayor DiPaola apparently seeks to have this Court resolve a factual issue at the

 motion-to-dismiss stage, asserting that Mayor DiPaola, herself, “has not taken any steps to

 deprive ERUR of any real property interest.” DiPaola Br. 8. In the context of this motion, Ms.

 DiPaola’s factual denials of her actions are meaningless, and should not be given any weight.

 The Complaint plainly and expressly pleads how “Defendants Emerson and DiPaola have sought

 to derail and destroy the Project through a course of delay and obstruction.” Compl. ¶ 61. It

 articulates how Mayor DiPaola used her power and influence to delay and obstruct her own

 administration’s issuance of the government approvals necessary to start construction of

 Plaintiff’s Project. By way of example only, the Complaint pleads that after her election she

 “announced to the press her intention to obstruct and terminate,” Compl. ¶ 48. She urged her

 subordinates, “town officials to take no further action to fulfill Emerson’s obligation under the

 Settlement Agreement,” Compl. ¶ 46. “She derided the [plaintiff’s] proposal[]” for an inclusive

 housing project, asking whether that was “really what you want to see in the downtown,” Compl.

 ¶ 47, and promising “[w]e’re “trying to scale this back . . . that is friendlier to our small

 downtown.” Compl. ¶ 49. As “orchestrated by Defendant DiPaola,” Compl. ¶ 56, she presided

 over a campaign by her administration to block the Project, or in the alternative, make the

 administrative burden so costly to Plaintiff that it was no longer economically possible to build

 the Project. Unsurprisingly, the town’s departments delayed and rejected Plaintiff’s applications,



                                               - 15 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 18 of 30 PageID: 217



 consistent with exactly what DiPaola had promised. The Complaint pleads that her purpose was

 to “impede the construction of affordable housing,” Compl. ¶ 52, particularly so as to avoid the

 relocation of “poor and minorities” to Emerson. Compl. ¶ 44. This discriminatory purpose was

 further confirmed when Mayor DiPaola explained the delays in approving Plaintiff’s Project as

 related to her believe that “affordable housing,” was the cause of Emerson “los[ing] seven of its

 thriving businesses due to redevelopment in the name of affordable housing,” Compl. ¶ 54. In

 other words, the Complaint pleads that Mayor DiPaola attributed the loss of businesses to

 Plaintiff’s planned redevelopment and confirmed that she was using influence over the

 township’s land development and construction offices to obstruct Plaintiff’s development

 because of the perceived impact on businesses if poor and minority residents moved to

 downtown Emerson. As pled, DiPaola’s direct involvement in the discriminatory obstruction of

 Plaintiff’s Project and impairment of Plaintiff’s property rights could not be clearer and her

 factual protestations have no place in a motion at the pleading stage.

        2. Plaintiff Has Been Arbitrarily Deprived of Its Property Interest Through Acts That
           “Shock The Conscience”
                i.      Defendants’ Conduct Is Subject to the Highest Level of Scrutiny
        To establish a substantive due process violation, “a plaintiff . . . must demonstrate that the

 official’s conduct ‘shocks the conscience’ in the particular setting in which that conduct

 occurred.” Nicini v. Morra, 212 F.3d 798, 810 (3d Cir. 2000) (emphasis added). The Third

 Circuit has explained that whether conduct shocks the conscience is an adaptive standard, as

 “[t]he exact degree of wrongfulness necessary to reach the ‘conscience-shocking’ level depends

 upon the circumstances of a particular case, because a ‘higher fault standard is proper when a

 government official is acting instantaneously and making pressured decisions without the ability

 to fully consider their risks.’” B.S. v. Somerset Cnty., 704 F.3d 250, 267-68 (3d Cir. 2013)

 (quoting Miller, 174 F.3d at 375-76). The standard has been described as a sliding scale based

                                                - 16 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 19 of 30 PageID: 218



 on varying levels of urgency and duty: where the situation is “hyper-pressurized,” the official’s

 conduct will have to rise to a higher level of wrongdoing (i.e., be “more conscience-shocking” or

 approach acting with purpose of causing harm) to impose liability. See, e.g., Leamer v. Fauver,

 288 F.3d 532, 546 (3d Cir. 2002) (noting that a prison medical official’s indifference is

 conscience-shocking in cases of inmate welfare because of protracted timeframe and obligation

 to inmate care); Miller v. City of Philadelphia, 174 F.3d 368, 375-76 (3d Cir. 1999) (noting that

 social worker is operating under less urgency than a prison riot or high-speed chase and so “in

 order for liability to attach, . . . need not have acted with the ‘purpose to cause harm,’ but the

 standard of culpability . . . must exceed both negligence and deliberate indifference, and reach a

 [conscience-shocking] level of gross negligence or arbitrariness.”).

        Defendants’ discriminatory conduct warrants the highest level of scrutiny: they had the

 luxury of an unhurried decision-making process concerning a commercial (and non-life

 threatening) matter.   There has been no assertion that Mayor DiPaola was reacting to an

 emergent development that risked life or property, and her motives and outlook have been

 displayed for the public in the articles quoted in the Complaint. Indeed, she made her outlook –

 and intentions – her campaign platform – stopping the Project and fair share housing in Emerson

 at any cost. This was not just an unhurried decision, it was an intentional, calculated, thought out

 position, clearly driven by animus toward fair share housing and all that it stands for, including

 racial integration. See Beard v. Borough of Duncansville, 652 F. Supp. 2d 611, 625 (W.D. Pa.

 2009) (holding borough’s action with respect to redevelopment “had the ‘luxury of proceeding in

 a deliberate fashion’ and, as such, providing evidence of deliberate indifference to the rights of

 [plaintiff] would be the proper approach to evaluating the ‘shocks the conscience’ standard.”).

 Accordingly, context dictates that the decision here was made in a calculated and deliberative



                                                - 17 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 20 of 30 PageID: 219



 manner that would more easily “shock the conscience” than under more urgent circumstances.

               ii.     Plaintiff’s Complaint Meets The Conscience-Shocking Standard As
                       Obstructing A Constitutional Right, Invidious Discrimination, Or
                       Corruption
        Yet again misconstruing Plaintiff’s complaint as mere disputes of state law over

 entitlement to “permits,” Mayor DiPaola wrongly claims that none of the allegations “rise to the

 of [sic] self-dealing or corruption that shocks the conscious [sic].” DiPaola Br. 1. Not only is

 DiPaola incorrect, but she entirely ignores that Plaintiff’s Complaint also pleads the well-

 established conscience-shocking behavior of class-based discrimination and interference with a

 protected right to housing. As expressly pled in the Complaint, Mayor DiPaola’s “purpose was to

 obstruct and interfere with Plaintiff’s development . . . of affordable housing intended to

 primarily benefit the poor and minorities.” Compl. ¶ 44.        By artificially and irrationally

 constraining the scope of Plaintiff’s pleadings to a mere dispute regarding permits, Defendant

 does not even submit argument regarding a key allegation: that Emerson and Mayor DiPaola

 constructed new onerous roadblocks as a pretext to obstruct low income and minority residents

 from moving to Plaintiff’s redeveloped Property in Emerson—due to the perceived impact on

 business of complying with the constitutional obligation to provide housing for such residents—

 even after having been ordered by the New Jersey Supreme Court, the Superior Court, and the

 Special Master to cease its discriminatory housing policies.        This most certainly states

 conscience-shocking behavior at the pleading stage.

        In the land-use context, one means for a complaint to state conscience-shocking conduct

 is to allege interference with constitutionally protected rights or class-based discrimination.

 Land-use or property decision that impact constitutional rights will qualify as “shocking the

 conscience.” See Assocs. in Obstetrics & Gynecology v. Upper Merion Twp., 270 F. Supp. 2d

 633, 655 (E.D. Pa. 2003) (abortion rights). Similarly, land-use decisions which are intended to

                                              - 18 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 21 of 30 PageID: 220



 harm a protected class are also conscience-shocking. See MARJAC, Ltd. Liab. Co. v. Trenk, 380

 F. App’x 142, 147-48 (3d Cir. 2010) (“Township Attorney’s selective enforcement of municipal

 zoning laws was motivated by antipathy toward Italians - conduct which may shock the

 conscience - creates a genuine issue of material fact sufficient to survive summary judgment.”);

 Eichenlaub, 385 F.3d at 286 (noting that conscience-shocking conduct includes attempts “to

 interfere with otherwise constitutionally protected activity at the project site, or because of some

 bias against an ethnic group,” or “differences in treatment stem[ming] from racial or other

 invidious forms of discrimination.”); Adhi Parasakthi Charitable v. Twp. of W. Pikeland, 721

 F.Supp. 2d 261 (E.D.Pa. 2010) (if a conditional use permit was denied “due to a bias against

 Hindus…this would constitute conscience shocking behavior.”).

        Notably, Eichenlaub clearly stands for the proposition that land uses that “implicate a

 separately protected constitutional right are analyzed differently than uses that do not implicate a

 separately protected constitutional right.” 385 F.3d at 285. The Third Circuit explained through

 a hypothetical:

        By way of example, a zoning decision that effectively prevented an owner from
        publishing a political newspaper would be analyzed under a framework that took
        into account the fact that such a use was separately protected by the First
        Amendment, while a zoning decision that effectively prevented an owner from
        manufacturing playing cards would be analyzed differently, as there is no separate
        constitutional protection for manufacturing playing cards. Both uses can serve as
        the basis for a substantive due process claim, however, the "shocks the
        conscience" standard will be applied differently to the two, as one involves a
        separately protected constitutional activity and the other does not.

 Tucker Indus. Liquid Coatings, Inc. v. Borough of E. Berlin, 656 F. App'x 1, 6 (3d Cir. 2016).

        The analysis concerning impairment of constitutional rights was applied in Assocs. in

 Obstetrics & Gynecology v. Upper Merion Twp., 270 F.Supp.2d 633 (E.D.Pa 2003), where the

 District Court found that the town’s selective enforcement of zoning laws was solely based on



                                                - 19 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 22 of 30 PageID: 221



 the fact that plaintiff was an abortion provider. There, the Court found that the selective

 enforcing of zoning laws was intended to “eliminate the provision of abortion services in the

 Township” and that such motive does not further a “valid state interest.” Id. at 656. To put

 another way, the court stated that enforcing zoning regulations “with the intent to harm

 Plaintiffs’ business interests and to restrict their practice of lawful medical procedures states a

 claim that shocks the conscience.” Id. (citing County of Sacramento v. Lewis, 523 U.S. 833

 (1998)).

        In MARJAC, LLC v. Trenk, 380 Fed. Appx. 142 (3d. Cir. 2010), the Third Circuit vacated

 the District Court’s judgment dismissing the plaintiff’s substantive due process claim. The

 plaintiff sought to develop a largescale restaurant, nightclub and bar in West Orange, New

 Jersey. By the time construction was 90% complete, the Township issued the first of numerous

 Stop Work Orders, citing variances from the approved plans.           Plaintiffs claimed that the

 Township, particularly the Town Attorney, harbored “personal animus” towards them, and

 antipathy toward their Italian heritage, claiming that the project was underwritten by “Mafia

 Money.” As such, the plaintiffs filed a ten-count complaint in state court alleging violations of

 Section 1983 and state law. The district court dismissed their section 1983 claims, but the Third

 Circuit reversed, holding that plaintiffs “properly allege[d] a violation of substantive due

 process” because of their claim that the Attorney selectively enforced ordinances by motivation

 of his antipathy toward Italians. The court expressly stated that “[d]epending on the gravity,

 context and surrounding circumstances, selective enforcement motivated by ethnic bias may

 constitute arbitrary conduct capable of shocking the conscience.” See also Rittenhouse Entm’t,

 Inc. v. City of Wilkes-Barre, 861 F.Supp.2d 470 (M.D. Pa. 2012) (allegation that the defendants

 harassed a business based on the race of its patrons sufficiently alleged conscience-shocking



                                               - 20 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 23 of 30 PageID: 222



 behavior); Hayward v. Borough of Sharon Hill, 2013 U.S. Dist. LEXIS 153355 (E.D.Pa. Oct. 25,

 2013) (allegation that the plaintiff was deprived of the use of his property because of his race

 stated substantive due process claim).

        Similarly, in Neiderhiser v. Berwick, 840 F.2d 213 (3d Cir. 1988), the Court of Appeals

 reversed the district court’s dismissal and upheld plaintiff’s section 1983 substantive due process

 claim against the Borough of Berwick. Plaintiff in Berwick leased premises on a property to

 establish a video rental store, that also included the rental of adult videos. Plaintiff’s intended

 use did not fall within those permitted by the area zoning plan. Plaintiff’s application for an

 exemption was denied, despite the property being operated on a commercial basis for the past 30

 years, based on the Board Members’ concerns at the hearing regarding the adult movies. While

 the parties attempted to negotiate a settlement thereafter, the defendant also passed an ordinance

 which prohibited the sale of adult material or the establishment of adult book stores within the

 borough. The Third Circuit, overturning the district court’s dismissal, noted that the defendants’

 denial of plaintiff’s exemption application was based on an “improper reason…which deprived

 [plaintiff] of its right to free expression and due process.”

        Here, the Complaint clearly pleads that Defendants’ course of conduct of delay,

 obstruction, and pretextual denials was designed in its purpose to frustrate “affordable housing”

 for “poor and minorit[y]” citizens who would otherwise be able to move to Emerson absent

 Defendants’ wrongful conduct, depriving citizens of a constitutional right to fair housing.

 Compl. ¶ 44. Plaintiff expressly pleads both interference with a protected right and class-based

 discrimination on the basis of race and income, either of which are sufficient to state a claim.

 The Mt. Laurel line of cases from the New Jersey Supreme Court are intended to address

 invidious discrimination in housing in New Jersey, propagated by, and continued by, government



                                                 - 21 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 24 of 30 PageID: 223



 action. Indeed, Mt. Laurel I, Southern Burlington County N.A.A.C.P. v. Mount Laurel Township,

 67 N.J. 151 (1975), generally heralded as one of the great civil rights decisions,4 was brought by

 the NAACP of Burlington County, due to the Borough of Mt. Laurel’s refusal to permit low

 income housing that would have permitted minority families to live in Mt. Laurel. Forty-five

 years later, after Mount Laurel II, III and IV have come and gone, Emerson has yet to fulfill its

 obligations to provide fair share housing. As set out in the Complaint, Emerson has attempted to

 appear as though it intended to satisfy these obligations, resulting in passage of the December

 31, 2018, resolution approving the Project. However, Mayor DiPaola was sworn into office 3

 days later on a platform of repealing those same measures designed to bring Emerson into

 constitutional compliance.

         Mayor DiPaola ran for office on an “anti-development” platform, purportedly seeking to

 preserve the character of Emerson. She was against the Project as being too big for Emerson,

 and promised to stop the Project. Her code words – “overdevelopment in downtown”, having

 “serious concerns about the direction the town is taking”, wanting development that is

 “friendlier”, and bemoaning the loss of a business “in the name of affordable housing” – clearly

 conveyed her animus to the low income, diverse, inclusionary housing to be built in the Project,

 and the sort of residents that might move into her community from surrounding areas.

         To effectuate this discriminatory intent, as alleged in the Complaint, she “engaged in a

 series of actions designed to accomplish her goal of terminating the Project,” and/or led her town

 in actions designed to accomplish her goal, including:

         ◼ Refusal to issue demolition permits;

 4
   “The New Jersey Supreme Court’s 1983 ruling in the Mount Laurel fair-housing case is rightly regarded as one of
 the most important civil rights decisions of modern times. The ruling, which greatly influenced fair-housing policy
 across the nation, limited the use of exclusionary zoning as a means of preventing the construction of affordable
 housing in wealthy communities.” “The Mount Laurel Doctrine,” New York Times, Editorial page, January 28,
 2013.

                                                       - 22 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 25 of 30 PageID: 224



        ◼ Refusal to issue fence permits;

        ◼ Harassing an asbestos contractor with improper demands for personal information;

        ◼ Delaying utility disconnections

        ◼ Delaying the Project by a “resolution compliance” scam;

        ◼ Refusal to enter the Treatment Works Approval;

        ◼ Failure to contest a prerogative writ lawsuit that would have invalidated the Project,

            which was facially beyond the statute of limitations, and was summarily dismissed

            this basis on motion of the Plaintiff as intervenor;

        ◼ Failure to proceed with condemnation of a leasehold necessary for the Project.

        As pled, Mayor DiPaola intended to—and did—prevent the exercise of the constitutional

 rights to low income housing. It also constitutes class-based discimination. It is without doubt

 that this effort to suppress and deny key constitutional rights, and continue Emerson’s deep-

 seated and undeniable discrimination against minorities and low-income citizens, “shocks the

 conscience,” particularly after 45 years of Mt. Laurel litigation and Court Orders directed

 expressly against Emerson to cease this conduct.

        Moreover, a complaint also states the element of “conscience-shocking” conduct if it the

 well-pled allegations support the inference of “arbitrary action of government . . . in the exercise

 of power without any reasonable justification in the service of a legitimate governmental

 objective.” Lewis, 523 U.S. at 845-46. Particularly, it shocks the conscience where a state

 official “deliberately and arbitrarily abused [the government’s] power,” Nicholas, 227 F.3d at

 139. Thus, in addition to discrimination against a protected class and intrusion into a

 constitutional right, it is also conscience-shocking in the land-use context where there are

 allegations of “corruption or self-dealing.” Eichenlaub, 385 F.3d 274, 286. Courts in the Third



                                                - 23 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 26 of 30 PageID: 225



 Circuit have repeatedly held that the abuse of power for the corrupt ends of intentionally harming

 the plaintiff constitutes conscience-shocking conduct. See New Horizon Inv. Corp. v. Mayor &

 Mun. Council of Belleville, No. 2005 U.S. Dist. LEXIS 21665, at *24 (D.N.J. Sep. 9, 2005)

 (Hayden, J.) (“[Allegations that defendant] deliberately acted to cheat the plaintiffs out of all

 economically beneficial use of their properties, after affirmatively promising the plaintiffs they

 could actively develop these parcels . . . pleaded substantive due process sufficiently to withstand

 a motion to dismiss.”) (emphasis in original); see also Feibush v. Johnson, 2015 U.S. Dist.

 LEXIS 193185 (E.D. Pa. Mar. 20, 2015) (denying motion to dismiss substantive due process

 claim where city “notified [plaintiff] that he had been selected as the developer for the site, and,

 in reliance on this communication, [plaintiff] purchased private lots on the same block and

 incurred development costs. . . [but] Councilman Johnson unilaterally stopped the sale”) (internal

 quotation marks omitted); Beard, 652 F. Supp. 2d at 625 (denying summary judgment where

 reasonable jury could find conscience-shocking behavior where city took easement over portions

 of plaintiff’s property even after being advised that it did not have statutory authority to support

 action because “Plaintiffs produced sufficient evidence for a reasonable jury to conclude that the

 Defendant Borough acted with deliberate indifference towards the property rights of the

 Plaintiffs, thus shocking the conscience.”); MFS, Inc. v. DiLazaro, 2009 U.S. Dist. LEXIS

 89125, at *57-58 (E.D. Pa. Sep. 25, 2009) (“There is also a genuine issue of material fact as to

 whether Defendants knew that their actions in blocking the issuance of the Title V permit were

 wrong and/or in violation of their authority . . . [and] a genuine and material dispute here as to

 whether Defendants were acting in the public interest or whether they were arbitrarily attempting

 to close the plant. If the latter is proved at trial, an inference can be drawn that Defendants’

 conduct shocks the conscience.”).



                                                - 24 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 27 of 30 PageID: 226



        Here, taking the allegations in the Complaint as true and giving Plaintiff the benefit of all

 favorable inferences, Plaintiff pleads that Mayor DiPaola corruptly and intentionally sought to

 exercise her power to harm Plaintiff and undermine the Court Order mandating the construction

 of affordable housing. This abuse of power by Mayor DiPaola, in defiance of a valid Court

 Order, and calculated to cater to the whims of a portion of the electorate who wished to disobey

 the judicial process, is nothing less than conscience-shocking.

 c. PLAINTIFF HAS ADEQUATELY PLEAD AN EQUAL PROTECTION CAUSE OF
    ACTION FOR HAVING BEEN TREATED DIFFERENTLY FROM THOSE
    SIMILARLY SITUATED AS A “CLASS OF ONE”
        Equal protection suits under a “class of one” theory are appropriate where “it appears that

 an individual is being singled out by the government such that the specter of arbitrary

 classification is fairly raised.” Engquist v. Oregon Dep’t of Agric., 553 U.S. 591, 602 (2008).

 Plaintiffs have made out the required elements of this claim in that: “(1) the defendant[s] treated

 [Plaintiffs] differently from others similarly situated, (2) the defendant[s] did so intentionally,

 and (3) there was no rational basis for the difference in treatment.” Hill v. Borough of Kutztown,

 455 F.3d 225 at 239 (3rd Cir., 2006).

        At the pleadings stage, Plaintiffs are not required to identify with specificity the similarly

 situated parties or how they have been treated differently.        See Phillips, 515 F.3d at 244

 (“[Supreme Court precedent] does not establish a requirement that a plaintiff identify in the

 complaint specific instances where others have been treated differently for the purposes of equal

 protection”); M.G. v. Crisfield, 2009 U.S. Dist. LEXIS 83419, at *14 (D.N.J. Sept. 11, 2009)

 (“The Third Circuit has held that a plaintiff is not required to specifically identify the similarly

 situated persons.”). Once discovery starts, of course, Plaintiff will be able to seek information on

 the Borough’s and the Mayor’s actions towards other builders and contractors.




                                                - 25 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 28 of 30 PageID: 227



        As to the second element, Plaintiffs have surpassed the minimum requirement of

 generally alleging intent to treat parties differently. See Fed. R. Civ. P. 9(b) (“Malice, intent,

 knowledge, and other conditions of a person’s mind may be alleged generally.”); Thomas v.

 Coopersmith, 2012 U.S. Dist. LEXIS 118747, at *14 (E.D. Pa. Aug. 20, 2012) (finding intent

 was sufficiently pled where the plaintiff alleged that the disparate treatment by police was

 motivated by their friendship with his neighbor (with whom he was in a dispute)). Plaintiff has

 met this requirement by setting forth detailed allegations of intent in identifying the Mayor’s

 animus toward the Project and fair share housing, which reveal her contemptuous and

 intentionally unfair treatment of Plaintiff that are contrary to the public’s well-documented

 interest in development of inclusive, low income housing.

        As to the third element, Plaintiff has pled a lack of rational basis for the disparate

 treatment. Indeed, the continued resistance to Mt. Laurel fair share housing is not just morally

 and constitutional repulsive, but has no possible legitimate benefit to the Borough. In fact,

 DiPaola’s resistance and animus has exposed the Borough not just to litigation with Plaintiff, but

 to the real possibility that the Superior Court will authorize builder’s remedy lawsuits against

 Emerson to force fair share housing. This is legally sufficient for pleading purposes. See

 Capital Cities Media, Inc. v. Chester, 797 F.2d 1164, 1176 (3d Cir. 1986) (reversing dismissal of

 news agency’s claim that government permitted access to information only “to those favorably

 disposed to it while denying access to those whom it considers unfriendly”); Hilton v. City of

 Wheeling, 209 F.3d 1005, 1008 (7th Cir. 2000) (holding that there is no rational basis for

 differential treatment based on “reasons of a personal nature unrelated to the duties of the

 defendant’s position”). Here, the Mayor’s decision to target Plaintiff and the Project based on

 her animus to development of fair share housing is wholly arbitrary and not rationally linked to



                                               - 26 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 29 of 30 PageID: 228



 legitimate governmental objectives. See Versaggi v. Twp. of Gloucester, 2005 U.S. Dist. LEXIS

 30241 (D.N.J. Nov. 28, 2005) (denying motion to dismiss when plaintiff alleged different

 treatment based upon nepotism); Hankin Family P’ship, 2012 U.S. Dist. LEXIS 1471, at *63

 (denying summary judgment where evidence showed plaintiff property owner was denied

 variance because zoning board wanted a golf course at that location); Thomas v. Coopersmith,

 2012 U.S. Dist. LEXIS 118747, at *14 (difference in treatment due to another’s friendly

 relationship with decision-maker); Jannuzzi v. Borough of Edwardsville, 2009 U.S. Dist. LEXIS

 106166, at *9 (M.D. Pa. Nov. 13, 2009) (denying a motion to dismiss where the plaintiffs alleged

 they were treated differently because of “personal animus”); see also Cordeco Dev. Corp. v.

 Vasquez, 539 F.2d 256, 260 (1st Cir. 1976) (finding an equal protection violation where a

 plaintiff’s sand extraction permit application was treated differently because “plaintiff’s

 application was opposed by the politically influential Abreu family which owned the five

 adjacent parcels [compared to] [Plaintiff] Cordero’s own lack of political influence.”). In fact, it

 is abjectly unconstitutional. Thus, Plaintiff’s allegations satisfy the notice pleading standard.

        The Mayor’s response is that the Borough has a right to deny or delay permits, or

 otherwise delay the project. Not only is this completely wrong, particularly in the context of the

 Project and the Borough’s constitutional fair share housing obligations, but it is a defense to an

 Equal Protection cause of action, and not a reason to find a failure to state a cause of action.

        Further, the Mayor’s reliance on Congregation Kol Ami v. Abington Twp., 309 F.3d 120

 (3rd Cir., 2006), is misplaced. Congregation Kol Ami specifically concerned “an equal protection

 challenge to a zoning ordinance.” That type of equal protection claim is not present there – the

 official zoning is done, there is no challenge being made to the ordinance. In fact, this is about

 the Mayor’s direction to the Borough to refuse to enforce the existing ordinances and resolutions



                                                 - 27 -
Case 2:20-cv-04728-MCA-MAH Document 16 Filed 08/03/20 Page 30 of 30 PageID: 229



 and agreements and Judgments that were entered by and which bind the Borough, equally with

 other developers, contractors and homeowners that deal with the Borough. Rather, this is, as

 stated above, a “class of one” equal protection cause of action, and Plaintiff has pled a cause of

 action sufficient to escape this motion to dismiss.

 d. MAYOR DIPAOLA IS LIABLE FOR CAUSING THE BOROUGH TO BREACH ITS
    CONTRACTS WITH PLAINTIFF
        “Unquestionably, one who willfully induces or improperly causes a party to a contract to

 break its contract with another party is liable to that other party for damages caused by the

 breach.” Norwood Easthill Assocs. v. Norwood Easthill Watch, 222 N.J. Super. 378 (App. Div.,

 1988). The Complaint clearly and unequivocally alleges that DiPaola caused, induced, even

 affirmatively sought to have the Borough breach its contract with Plaintiff. Thus, she is liable

 for the damages caused by the breach.



                                          CONCLUSION
        As set forth in Plaintiffs’ Complaint and for the foregoing reasons, Defendant Danielle

 DiPaola’s motion to dismiss should be denied in its entirety.

                                                         SILLS CUMMIS & GROSS P.C.

                                                         By: s/ Joseph B. Fiorenzo
                                                             Joseph B. Fiorenzo, Esq.
                                                             David W. Phillips, Esq.
                                                             One Riverfront Plaza
                                                             Newark, New Jersey 07102
                                                             Tel. (973) 643-7000
                                                             Attorneys for Plaintiff Emerson
                                                             Redeveloper Urban Renewal, LLC
 DATED:         August 3, 2020




                                                - 28 -
